ORDER
This court has carefully reviewed the final order of the district court, the record on appeal, and the briefs filed by the parties. Based on this review, the court has determined that any issues which could be raised are insubstantial and that further briefing would not be helpful to the corut’s consideration of the issues. See Taylor v. City of New Albany, 979 F.2d 87 (7th Cir. 1992); Mather v. Village of Mundelein, 869 F.2d 356, 357 (7th Cir.1989) (per curiam).
Accordingly, IT IS ORDERED that the order of the district court is summarily AFFIRMED.